Hammond, J.
Upon the evidence the jury might have found that the plaintiff was inexperienced with reference to this machine and should have been instructed as to the effect of a loose or defective spreader; and that at the time of the accident he was in the exercise of such care as could reasonably have been expected of him; that the accident was due to the looseness of the screws by which the spreader was bound to the stationary table, and that this defect had existed so long that if reasonable care had been exercised by the defendant, or those for whose care it was responsible, this defect would have been remedied. In other words, the jury might have found that the plaintiff was careful and that the accident was due to the failure on the part of the defendant to use due care for the safe condition of the machines. The jury might further have found that the danger of the loose spreader was not known to or appreciated by the plaintiff. Upon such findings a case would have been made out by the plaintiff. We think that the plaintiff was entitled to have his case submitted to the jury.

Exceptions sustained.